IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHELDON J. VANN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1707

CITIFINANCIAL SERVICES,
INC., d/b/a CITIFINANCIAL
EQUITY SERVICES, INC., an
Oklahoma corporation,

     Appellee.
___________________________/

Opinion filed March 20, 2015.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Sheldon J. Vann of the Law Offices of Sheldon J. Vann, Jacksonville, pro se,
Appellant.

Todd C. Drosky and Pascale Achille of Frenkel Lambert Weiss Weisman &
Gordon, LLP, Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.